dNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Ferinstein #75948 on 11/10/2021.
The application has been amended as follows: 
9.	(Currently Amended) A method comprising:
determining that a communication exchange has arrived at a unified messaging system;
determining the communication exchange is related to a communication request received by the unified messaging system;
identifying a messaging platform through which the communication exchange was sent, wherein the messaging platform is one of a plurality of messaging platforms associated with the unified messaging system including an email platform, a text messaging platform, a bot chat platform, and a social media platform, and wherein each messaging platform of the plurality of messaging platforms has a corresponding sidechain;
identifying a sidechain corresponding to the identified messaging platform;

adding the cryptographic block to the identified sidechain, wherein the identified sidechain is associated with a main blockchain corresponding to the communication request; 
detecting that a user that sent the communication exchange has transitioned from the identified messaging platform to a different messaging platform than the identified messaging platform; and
causing a message responsive to the communication exchange to be forwarded to the user via the different messaging platform, wherein the message is stored in a different sidechain corresponding the different messaging platform.

10.	(Previously Presented) The method of claim 9, further comprising:
routing the communication exchange to a response agent based in part on content of the communication exchange.

11.	(Previously Presented) The method of claim 9, further comprising:
evaluating the communication exchange for policy violations; and
removing the cryptographic block if a violation is encountered.

12.	(Canceled) 



14.	(Previously Presented) The method of claim 13, wherein the mid-tier zone queues the communication exchange to the response agent.

15.	(Currently Amended) A non-transitory machine readable medium having stored thereon machine readable instructions executable to cause a machine to perform operations comprising:
determining that a communication exchange has arrived at a unified messaging system;
determining the communication exchange is related to a communication request received by the unified messaging system;
identifying a messaging platform through which the communication exchange was sent, wherein the messaging platform is one of a plurality of messaging platforms associated with the unified messaging system including an email platform, a text messaging platform, a bot chat platform, and a social media platform, and wherein each messaging platform of the plurality of messaging platforms has a corresponding sidechain;
identifying a sidechain corresponding to the identified messaging platform;
generating a cryptographic block associated with the communication exchange; [[and]]
; 
detecting that a user that sent the communication exchange has transitioned from the identified messaging platform to a different messaging platform than the identified messaging platform; and
causing a message responsive to the communication exchange to be forwarded to the user via the different messaging platform, wherein the message is stored in a different sidechain corresponding to the different messaging platform.

16.	(Previously Presented) The non-transitory medium of claim 15, further comprising:
routing the communication exchange to a response agent based in part on content of the communication exchange.

17.	(Previously Presented) The non-transitory medium of claim 15, further comprising:
evaluating the communication exchange for policy violations; and
removing the cryptographic block if a violation is encountered.

18.	(Canceled) 



20.	(Previously Presented) The non-transitory medium of claim 19, wherein the mid-tier zone queues the communication exchange to a response agent.

21.	(Currently Amended) A unified messaging system comprising:
a non-transitory memory storing instructions; and
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions to cause the unified messaging system to perform operations comprising:
determining that a communication exchange has arrived at the unified messaging system;
determining the communication exchange is related to a communication request received by the unified messaging system;
identifying a messaging platform through which the communication exchange was sent, wherein the messaging platform is one of a plurality of messaging platforms associated with the unified messaging system including an email platform, a text messaging platform, a bot chat platform, and a social media platform, and wherein each messaging platform of the plurality of messaging platforms has a corresponding sidechain;
identifying a sidechain corresponding to the identified messaging platform;

adding the cryptographic block to the identified sidechain, wherein the identified sidechain is associated with a main blockchain corresponding to the communication request; 
detecting that a user that sent the communication exchange has transitioned from the identified messaging platform to a different messaging platform than the identified messaging platform; and
causing a message responsive to the communication exchange to be forwarded to the user via the different messaging platform, wherein the message is stored in a different sidechain corresponding to the different messaging platform.

22.	(Previously Presented) The unified messaging system of claim 21, wherein the operations further comprise:
routing the communication exchange to a response agent based in part on a content of the communication exchange.

23.	(Previously Presented) The unified messaging system of claim 21, wherein the operations further comprise:
evaluating the communication exchange for policy violations;
determining there is a policy violation in the communication exchange; and
removing the cryptographic block.

24.	(Canceled) 

25.	(Previously Presented) The unified messaging system of claim 21, further comprising a mid-tier zone.

26.	(Previously Presented) The unified messaging system of claim 25, wherein the routing occurs on the mid-tier zone.

27.	(Previously Presented) The unified messaging system of claim 25, wherein the operations further comprise queuing the communication exchange to a response agent using the mid-tier zone based in part on a content of the communication exchange.

28.	(Canceled) 

29. 	(Canceled) 

30.	(Canceled) 

31. (New) 
The method of claim 9, wherein the messaging platform is the bot chat platform, and wherein the different messaging platform is the email platform.



33. (New) The unified messaging system of claim 21, wherein the operations further comprise determining a next available platform to forward the message to the user.

34. (New) The unified messaging system of claim -33, wherein the next available platform is the different messaging platform.


Please cancel claims 1-8, 12, 18, 24, 28-30.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claims 9-11,13-17,19-23,25-27 and 31-34 are allowable over the prior art of record: the closest prior art of record (Padmanabhan  et al. U.S. patent application publication 20190238525) does not teach or suggest in detail "determining the communication exchange is related to a communication request received by the unified messaging system; identifying a messaging platform through which the communication exchange was sent, wherein the messaging platform is one of a plurality of messaging platforms associated with the unified messaging system including an email platform, a text messaging platform, a bot chat platform, and a social media platform, and wherein each messaging platform of the plurality of messaging platforms has a corresponding 
Padmanabhan teaches a method enables operating a shared ledger within a network by adopting blockchain technology without sacrificing the efficiency, security, privacy, and flexibility required by financial institutions, and utilizing an open, non-permission, or public, blockchain network for guarding against bad actors without the need for access control, where reduced confirmation periods can be utilized so as to ensure adequate security and protect the integrity of blockchains and negate the potential for fraudulent transactions. Whereas, stated above, Applicant's claimed invention states "determining the communication exchange is related to a communication request received by the unified messaging system; identifying a messaging platform through which the communication exchange was sent, wherein the messaging platform is one of a plurality of messaging platforms associated with the unified messaging system including an email platform, a text messaging platform, a bot .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINOS DONABED whose telephone number is (571)272-8757.  The examiner can normally be reached on Monday - Friday 8:00pm - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John FOLLANSBEE can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINOS DONABED/Primary Examiner, Art Unit 2444